                           IN THE UNITED STATES DISTRICT COURT
                          FOR THE WESTERN DISTRICT OF VIRGINIA
                                CHARLOTTESVILLE DIVISION


      DAMIAN STINNIE, MELISSA
      ADAMS, and ADRAINNE JOHNSON,
      individually, and on behalf of all others
      similarly situated; WILLIEST BANDY,               Civ. No: 3:16-cv-00044
      and BRIANNA MORGAN, individually,
      and on behalf of all others similarly
      situated,

           Plaintiffs,

               v.

      RICHARD D. HOLCOMB, in his official
      capacity as the Commissioner of the
      VIRGINIA DEPARTMENT OF MOTOR
      VEHICLES,

           Defendant.


          PLAINTIFFS’ MOTION FOR SUMMARY JUDGMENT AS TO ALL COUNTS

            Pursuant to Federal Rule of Civil Procedure 56, and for the reasons stated in the

  accompanying memorandum, Plaintiffs Damian Stinnie, Melissa Adams, Adrainne Johnson,

  Williest Bandy, and Brianna Morgan (collectively “Plaintiffs”), by their undersigned counsel,

  hereby move the Court for an order granting summary judgment against Defendant Richard D.

  Holcomb as to all counts.1 Pursuant to Local Rule 56(b), a statement of undisputed facts is

  included as a separate section in Plaintiffs’ memorandum.



  1
    Plaintiffs’ filed their motion for class certification on September 11, 2018 (Dkt. 85) and the
  motion remains pending at this time. Plaintiffs file the present Motion for Summary Judgment to
  comply with the deadline set forth in the scheduling order and with the understanding that the
  decision on certification will be made prior to a ruling on the present Motion for Summary
  Judgment. See Newberg on Class Actions § 7:8. However, courts have held that a Rule 23(b)(2)
  class that seeks primarily injunctive relief does not implicate the concerns of one-way intervention



Case 3:16-cv-00044-NKM-JCH Document 200 Filed 06/03/19 Page 1 of 3 Pageid#: 5221
  Dated: June 3, 2019

                                                            Respectfully submitted,

                                                      By:    /s/ Jonathan Blank
                                                      Jonathan T. Blank (VSB No.: 38487)
                                                      Benjamin P. Abel (VSB No.: 88961)
                                                      MCGUIREWOODS LLP
                                                      652 Peter Jefferson Parkway, Suite 350
                                                      Charlottesville, VA 22911
                                                      (434) 977-2509
                                                      jblank@mcguirewoods.com

                                                      Angela A. Ciolfi (VSB No.: 65337)
                                                      Pat Levy-Lavelle (VSB No.: 71190)
                                                      LEGAL AID JUSTICE CENTER
                                                      1000 Preston Avenue, Suite A
                                                      Charlottesville, Virginia 22903
                                                       (434) 529-1810
                                                      angela@justice4all.org

                                                      David P. Baugh (VSB No.: 22528)
                                                      DAVID P. BAUGH, ESQ., PLC
                                                      2025 E. Main Street, Suite 114
                                                      Richmond, Virginia 23223
                                                      (804) 743-8111
                                                      dpbaugh@dpbaugh.com

                                                      Leslie Kendrick (VSB No.: 90104)
                                                      580 Massie Rd.
                                                      Charlottesville, Virginia 22903
                                                      (434) 243-8633
                                                      kendrick@virginia.edu

                                                      Counsel for Plaintiffs




  because of the mandatory nature of the class. See, e.g., Gooch v. Life Inv'rs Ins. Co. of Am., 672
  F.3d 402, 433 (6th Cir. 2012); Paxton v. Union Nat'l Bank, 688 F.2d 552, 558–59 (8th Cir. 1982).

                                                  2

Case 3:16-cv-00044-NKM-JCH Document 200 Filed 06/03/19 Page 2 of 3 Pageid#: 5222
                                  CERTIFICATE OF SERVICE
         I hereby certify that on June 3, 2019, I electronically filed the foregoing instrument with

  the Clerk of Court using the CM/ECF System, which will send a notification of such filing to the

  following CM/ECF participants:

         Janet W. Baugh (VSB No. 44649)
         Senior Assistant Attorney General
         Margaret Hoehl O’Shea (VSB No. 66611)
         Christian A. Parrish (VSB No. 446427)
         Assistant Attorneys General
         OFFICE OF THE ATTORNEY GENERAL
         202 North Ninth Street
         Richmond, Virginia 23219
         (804) 786-4596
         jbaugh@oag.state.va.us

         David M. Parker
         Neil K. Gilman
         Maya M. Eckstein
         Stuart A. Raphael
         Trevor S. Cox
         HUNTON ANDREWS KURTH LLP
         Riverfront Plaza, East Tower
         951 East Byrd Street
         Richmond, Virginia 23219
         dparker@HuntonAK.com
         ngilman@HuntonAK.com
         meckstein@HuntonAK.com


                                              By:     /s/ Jonathan Blank
                                                      Jonathan T. Blank (VSB No.: 38487)
                                                      MCGUIREWOODS LLP
                                                      652 Peter Jefferson Parkway, Suite 350
                                                      Charlottesville, VA 22911
                                                       (434) 977-2509
                                                      jblank@mcguirewoods.com




                                                  3

Case 3:16-cv-00044-NKM-JCH Document 200 Filed 06/03/19 Page 3 of 3 Pageid#: 5223
